238 Ga. 354 (1977)
233 S.E.2d 182
HILL
v.
THE STATE.
31668.
Supreme Court of Georgia.
Submitted November 9, 1976.
Decided February 14, 1977.
Calhoun & Donaldson, John R. Calhoun, for appellant.
Andrew J. Ryan, Jr., District Attorney, Joseph D. Newman, Assistant District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Staff Assistant Attorney General, for appellee.
GUNTER, Justice.
This appeal is from a conviction for having committed armed robbery. Appellant contends here that the trial court committed error in admitting certain identification testimony into evidence, committed error in permitting the questioning of defense witnesses concerning their failure to advise law enforcement officers of the appellant's possible alibi defense, and committed error in overruling appellant's motion for new trial on the general grounds.
All of these contentions are without merit, and the judgment below must be affirmed.
The identification testimony was not improperly admitted; and, furthermore, no objection was made to the admission of this testimony during the trial.
The district attorney's cross examination of defense witnesses as to their reasons for not advising law enforcement officials of the appellant's possible alibi defense did not violate appellant's constitutional rights. Also, no objection during the trial was made to this line of questioning of the defense witnesses.
A review of the transcript shows that there was ample evidence to support the verdict of the jury.
Judgment affirmed. All the Justices concur.